Citation Nr: 0418843	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  91-49 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a cervical and 
dorsal spine injury with disc herniation, currently evaluated 
as 60 percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right (major) shoulder 
with reduced range of motion, currently evaluated as 40 
percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected residuals of a left (minor) shoulder 
injury, currently evaluated as 30 percent disabling.  

4.  Entitlement to extraschedular disability ratings pursuant 
to 38 C.F.R. § 3.321(b).


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1972 and from August 1973 to August 1975.  

The procedural history of this case is long and complex.  See 
the February 1998 decision of the Board of Veterans' Appeals 
(the Board), pages 2-4.  Briefly, the veteran appealed a 
September 1995 Board decision which denied the veteran's 
claim as to a number of issues, including the three issues 
listed above.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court), which remanded five issues to the Board in January 
1998.

In its February 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for pes planus with right 
bunionectomy, residuals of a right knee meniscectomy and a 
chronic low back disability; an effective date of April 3, 
1975 was warranted for the award of service connection for 
residuals of a cervical and dorsal spine injury with disc 
herniation and residuals of a left shoulder injury; and an 
effective date earlier than October 9, 1989 was not warranted 
for an award of service connection for radiculopathy of the 
right shoulder with reduced range of motion.  The veteran did 
not appeal, and the Board's decision is final as to those 
issues.  See 38 C.F.R. § 20.1100 (2003).

In the February 1998 decision, the Board remanded the 
following issues to the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California for additional 
development: (1) entitlement to a rating in excess of 30 
percent for postoperative residuals of a cervical and dorsal 
spine injury with disc herniation (hereinafter cervical-
dorsal spine disability); (2) entitlement to a rating in 
excess of 40 percent for radiculopathy of the right (major) 
shoulder with reduced range of motion; and (3) entitlement to 
a rating in excess of 30 percent for residuals of a left 
(minor) shoulder injury.  The veteran subsequently moved, and 
his VA claims folder was transferred to the Los Angeles RO.  
Additional development was accomplished, and in October 2002 
the RO issued a Supplemental Statement of the Case (SSOC) 
which confirmed and continued previous denials of the 
veteran's claim.

In July 2003, the Board remanded the issues to the RO for 
further development, including a VA examination.  In an April 
2004 rating decision, the RO increased the rating for the 
cervical-dorsal spine disability to 60 percent.  The issue of 
entitlement to an evaluation in excess of 60 percent for the 
cervical-dorsal spine disability remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  The April 2004 rating decision also denied 
increased evaluations for the right and left shoulder 
disabilities as well as entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  A SSOC was issued 
in April 2004.  

In June 2004, the Court denied the veteran's  petition for 
extraordinary relief in the nature of a writ of mandamus.  

Issues not on appeal

As noted above, the February 1998 Board decision determined 
that new and material evidence had not been submitted to 
reopen the claims of entitlement to service connection for 
pes planus with right bunionectomy, residuals of a right knee 
meniscectomy and a chronic low back disability with 
impotency.  The Board's decision is final as to those issues.  
See 38 C.F.R. § 20.1100 (2003).  Recent correspondence from 
the veteran indicates that he continues to seek service 
connection for these disabilities.  The Board notes that in 
an April 2004 letter the RO advised the veteran that they 
were working on his claims.  In the absence of an appealed 
decision from the RO, those issues are not currently before 
the Board and will not be discussed further in this decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement with a decision of the RO initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran's cervical-dorsal spine disability is 
currently evaluated at the maximum rating for intervertebral 
disc syndrome with no evidence of any residuals of vertebral 
fracture or spinal ankylosis.

2.  The veteran's right (major) shoulder disability is 
manifested severe limitation of motion, pain, weakness, and 
inability to raise his hands over his head; these symptoms 
approximate complete paralysis of the upper radicular group, 
where all shoulder and elbow movements are severely affected.

3.  The veteran's left (minor) shoulder disability is 
currently evaluated at the maximum rating for limitation of 
motion of the arm with no evidence of ankylosis or impairment 
of the humerus.  

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's cervical-dorsal spine 
and bilateral shoulder disabilities, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for postoperative residuals of a cervical and dorsal 
spine injury with disc herniation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5293 (prior to September 26, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (from September 
26, 2003).

2.  The criteria for a 70 percent rating for radiculopathy of 
the right (major) shoulder with reduced range of motion have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8510 (2003).

3.  The schedular criteria for a rating in excess of 30 
percent for residuals of a left (minor) shoulder injury have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2003).

4.  The criteria for increased disability ratings for spine 
and bilateral shoulder disabilities on an extraschedular 
basis have not been met.  38 C.F.R. § 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased ratings for his 
cervical-dorsal spine and bilateral shoulder disabilities on 
a schedular and extraschedular basis. 

In the interest of clarity, the Board will first address the 
applicable law and regulations common to all of the issues on 
appeal.  Thereafter, given the anatomical proximity and 
overlapping symptomatology of the service-connected 
disabilities at issue, the Board will address the factual 
background pertaining to all of the disabilities at issue.  
The Board will then address the applicable rating criteria 
specific to each disability followed by an analysis of each 
claim.  Finally, the Board will discuss the issue of 
entitlement to extraschedular disability ratings pursuant to 
38 C.F.R. § 3.321(b).  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusions.

Initial matter

The procedural history of this case has been set out in the 
Introduction above.  In January 1998, the Court granted a 
Joint Motion for Remand, vacated the Board's September 1995 
decision and remanded the matter so that the Board could 
provide adequate reasons and bases to support its conclusions 
that the veteran was not entitled to increased ratings for 
the cervical-dorsal spine and bilateral shoulder 
disabilities, and that extraschedular consideration was not 
warranted.
 
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. (2000) (per curiam), in which the Court held 
that VA could not assist in the development of a claim that 
was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the May 1991 
Statement of the Case (SOC) and the October 2002 and April 
2004 SSOCs.  Crucially, the RO informed the veteran of VA's 
duty to assist him in the development of his claim in letters 
dated in April 2003 and in August 2003.  The April 1, 2003 
letter notified the veteran that VA has the duty to notify 
him and his representative of "any information and evidence 
needed to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim."  In regards to the veteran's specific claims the 
letter stated the following:

You are currently assigned the maximum 
schedular evaluation under Diagnostic 
Code 5290 for limitation of motion of the 
cervical spine; evidence needed to 
substantiate your claim for an increased 
evaluation for service-connected dorsal-
cervical spine disability would be 
evidence tending to show unfavorable 
ankylosis of the cervical spine under 
Diagnostic Code 5287, or evidence of 
frequent hospitalizations or marked 
interference with employment due to that 
disability.  Evidence needed to 
substantiate your claim for an increased 
evaluation for service-connected 
radiculopathy of the right shoulder would 
be evidence tending to show that there is 
severe incomplete paralysis of the upper 
radicular group, involving the fifth and 
sixth cervical nerves under Diagnostic 
Code 8510.  You are currently assigned 
the maximum schedular evaluation under 
Diagnostic Code 5201 for limitation of 
motion of the left shoulder; evidence 
needed to substantiate your claim for an 
increased evaluation for service-
connected residuals of left shoulder 
injury would be evidence tending to show 
unfavorable ankylosis of the 
scapulohumeral articulation with 
abduction limited to 25 degrees from the 
side or that your left shoulder 
disability causes severe incomplete 
paralysis of the upper radicular group, 
involving the fifth and sixth cervical 
nerves under Diagnostic Code 8510.  Such 
evidence might include, but is not 
necessarily limited to, reports of 
medical examination, hospitalization or 
treatment; statements from employers or 
former employers; and disability 
evaluations or other reports from 
government entities such as social 
service departments.  

Thereafter, the veteran was advised as to what VA would do to 
assist him in obtaining evidence necessary to substantiate 
his claim and what he needed to do (i.e., timely respond to 
requests for information, tell VA about evidence he wished 
obtained, forward relevant documents in his possession, 
etc.).  

In August 2003, the RO sent the veteran a letter which 
updated him about the supporting documentation needed for his 
claim.  A description of the evidence which had been received 
was provided.  See VA letter dated August 7, 2003.  Although 
not as comprehensive as the April 2003 letter, the veteran 
was again advised as to the types of evidence VA would obtain 
on his behalf and what evidence he needed to provide.  

Based on a reading of the April and August 2003 letters, the 
Board concludes that the requirements of 38 U.S.C.A. § 5103 
and Quartuccio have been satisfied.  As noted above, these 
letters informed the veteran of the information and evidence 
not of record that is needed to substantiate the claims; the 
information that VA will seek to provide and what evidence he 
must provide; and informed him that he should provide any 
evidence in his possession that pertains to the claims.  
Therefore, he was properly notified of his statutory rights.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in November 1990).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was a legal impossibility because the 
initial adjudication pre-dated the enactment of the VCAA by 
exactly one decade.  However, after the enactment of the VCAA 
the claim was readjudicated and a SSOC was provided to the 
veteran in April 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  He submitted additional written 
argument in April 2004.  Therefore, there is no prejudice to 
the veteran, because VCAA notice could not have been provided 
prior to the initial adjudication of his claim by the RO and 
because his claim was subsequently re-adjudicated by the RO 
after appropriate VCAA notice was provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
voluminous record includes VA and private medical records, 
personal hearing testimony and reports of VA examination.  
The RO completed the development requested in the Board's 
February 1998 and July 2003 remands.  In particular, reports 
of VA examinations in February 1999 and March 2004 are of 
record and will be discussed in the Board's decision below.  
The veteran has not identified any outstanding evidence.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  The veteran testified in support 
of his claim in April 1995, and has provided extensive 
written argument throughout the appeal process.  In recent 
correspondence, he has requested expeditious treatment of his 
case by the Board, indicating that he wanted "a FINAL 
DECISION as soon as is possible. . . ."  See statement from 
veteran dated April 12, 2004 [emphasis added].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection is in effect for cervical-dorsal spine 
disability, evaluated as 60 percent disabling, radiculopathy 
of the right (major) shoulder with reduced range of motion, 
evaluated as 40 percent disabling, and residuals of a left 
(minor) shoulder injury, evaluated as 30 percent disabling.  
The veteran seeks higher disability ratings.  




Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, which is the situation with respect to the cervical-
dorsal spine and left shoulder disabilities, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

This case also involves the veteran's appeal of the initial 
assignment of a disability rating of 20 percent for the right 
shoulder disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  The Board notes 
that in October 1991 the rating for the right shoulder 
disability was increased to 40 percent.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2003).  



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The Board notes that it may not consider assignment of 
additional compensation for degenerative arthritis, 
tendonitis or functional loss of use if the veteran is in 
receipt of the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Factual background 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

The veteran complained of shoulder pain during service.  He 
also sustained a whiplash-type injury in a May 1975 rear-end 
motor vehicle accident.  By Board decision in July 1982, 
service connection was granted for residuals of neck 
(whiplash) and left shoulder (dislocation) injuries.  An 
August 1982 RO rating action assigned a noncompensable 
evaluation for residuals of neck and left shoulder injuries.  
In October 1983, separate noncompensable evaluations were 
assigned for residuals of a cervicodorsal spine injury and 
residuals of a left shoulder injury; a March 1985 rating 
action increased the evaluations to 30 percent and 20 percent 
disabling, respectively, from September 8, 1983.  

The veteran filed an increased rating claim in January 1990.  
VA examination in April 1990 noted the veteran's complaints 
of numbness in the arms.  Physical examination revealed 
decreased range of motion in the right shoulder.  An MRI 
showed cervical disc disease at C5-6 with cord compression at 
C6-7, and probable multidirectional instability of the left 
shoulder, status post dislocation.  

The veteran again reported numbness in the arms on VA 
examination in October 1990.  Range of motion testing of the 
right shoulder revealed the following: extension to 74 
degrees; abduction to 70 degrees; internal rotation to 60 
degrees; and external rotation to 16 degrees.  The left 
shoulder also exhibited decreased range of motion.  The 
diagnoses were status post cervical spine trauma with 
intervertebral disc syndrome (spinal cord compression at C5-6 
and C6-7 and moderate flexion deficits with gross 
radiculopathy) and left shoulder trauma with moderate to 
severe flexion deficits in both shoulders.  

In a November 1990 rating decision, service connection was 
granted for radiculopathy of the right shoulder with reduced 
range of motion (as secondary to service-connected cervical-
dorsal disability), evaluated as 20 percent disabling from 
November 13, 1989.  [A September 1995 Board decision amended 
the effective date for service connection to October 9, 
1989.]

Medical records dated in 1991 show that the veteran was seen 
for worsening numbness and weakness of the right arm and 
herniated discs at C5-6 and C6-7 were noted.  VA nerve 
conduction studies in May 1991 showed electrophysiological 
evidence of a right C7 radiculopathy.  In August 1991, he 
underwent anterior cervical C5-6 and C6-7 diskectomies with 
allograft fusion using iliac crest donor bone at a VA 
hospital.  The operative diagnosis was herniated cervical 
discs C5-6 and C6-7 with right C6 and C7 radiculopathies and 
mild myelopathy.  Following the surgery, a VA physician 
described the veteran's condition as precluding the raising 
of his hands over his head, lifting over five pounds, or 
driving.  He was fitted with a restrictive neck brace and 
ordered to wear it and not to turn his head until further 
notice.  Failure to do so could result in further 
neurological damage and require more surgery to reset 
vertebra in his cervical spine.  He was felt to be in need of 
special aid and attendance due to his delicate medical 
condition.  

In a September 1991 VA Form 21-8940, the veteran indicated 
not having worked for five years and of having completed 2 
years of college.  He had worked as an insurance salesman and 
manager of a paint shop, which he quit due to pain in 1979.

VA examination in September 1991 noted that the veteran was 
in a Philadelphia cervical neck brace.  He stated that his 
physician had advised him that he would need to wear it for 
about 12 more months.  After removal of the brace for the 
physical examination, there was no active movement of the 
cervical spine in any direction.  Active abduction and active 
flexion of both shoulders was limited to 20 degrees with 
active internal and external rotation limited to 0 degrees.  
Sensation was markedly decreased over the right side of the 
face and entire right upper extremity.  

In an October 1991 rating decision, the RO assigned a 
temporary 100 percent rating under 38 C.F.R. § 4.30 for 
convalescence following the cervical spine surgery, effective 
August 9 to November 30, 1991.  Thereafter, the RO restored 
the original 30 percent evaluation that was in effect prior 
to the surgery.  The RO also increased the ratings for the 
right and left shoulder disabilities to 40 percent and 30 
percent disabling, respectively; both ratings were effective 
August 9, 1991.  

VA examination in December 1991 showed active abduction and 
flexion of the shoulders to be limited to 10 degrees, 
respectively.  The veteran could not demonstrate any internal 
or external rotation of the shoulders.  

In February 1992, a private physician reported that the 
veteran could tolerate virtually no activity in full time 
employment.  He was suffering from spinal cord compression 
not relieved by surgery and was not expected to recover in 
the future.  Range of motion of the head and neck was limited 
to 0 degrees.  Range of motion of the shoulders was limited 
to 10 degrees.  He had numbness and tingling in the right 
arm.  Severe intervertebral disc syndrome of C5-6 and C6-7 
with spondylolisthesis of C6 on C7 and coexisting cord 
compression were diagnosed.  

VA aid and attendance examination in June 1993 showed that 
the veteran was unable to perform any of the activities of 
daily living on his own except eat with a fork and spoon food 
that was prepared and cut-up for him.  He was confined to a 
wheelchair.  He had been in a wheelchair since foot surgery.  
He was bowel and bladder incontinent and needed help with all 
transfers.  Active external rotation and flexion of the left 
shoulder was to 0 degrees.  

VA examination in June 1993 showed that the veteran was 
right-handed with left grip at 20 pounds and right grip at 
110 pounds.  Range of motion of the right shoulder was 
adduction to 90 degrees, external rotation to 30 degrees, 
internal rotation to 50 degrees and flexion to 70 degrees.  
Decreased range of motion was also shown in the left 
shoulder.  Sensation was decreased over the entire right 
upper extremity 

VA examination in March 1995 noted that the veteran wore a 
cervical collar because of upper extremity and neck pain.  
There was essentially no neck motion.  Left shoulder motion 
was markedly limited with abduction to 40 degrees.  Right 
hand grip was markedly decreased and most of the muscles of 
the right upper extremity were markedly weak.  Marked 
decrease in sensation of the right upper extremity was 
indicated.  The final diagnoses were history of cervical 
discogenic disease in postoperative status of cervical 
diskectomy and fusion with markedly severe residuals in the 
right upper and lower extremities and spinal stenosis of the 
cervical spine.  He was termed totally disabled and in need 
of aid and attendance on a continuous basis.  

In April 1995, the veteran testified that stiffness of the 
cervical spine prevented him from driving or going grocery 
shopping and carrying his own bags and that he experienced 
chronic cervical spine pain.  He testified that he had 80 
percent paralysis of the right hand and greatly decreased 
strength and gripping power of the left hand.  He related 
that he had no motion of either shoulder.  He stated that he 
last worked in 1975, and only was able to work 3 weeks in 
1979 due to pain.  

On VA examination in February 1999, the veteran described 
constant pain in the left shoulder which flared-up with 
raising the arm, as well as with lifting 5 pounds.  He also 
described constant, sharp neck pain with radiation to the 
right upper extremity.  He reported numbness of the right 
arm, as well as spasms of the right hand.  On physical 
examination, range of motion of the cervical spine was 
flexion to 30 degrees (normal range was to 90 degrees), 
extension to 20 degrees (normal range was to 20 degrees), 
rotation to 40 degrees bilaterally (normal range was to 85 
degrees) and lateral bending to 20 degrees bilaterally 
(normal range was to 40 degrees).  Range of motion of both 
shoulders was abduction to 80 degrees, forward flexion to 90 
degrees, external rotation to 45 degrees and internal 
rotation to 55 degrees.  There was complaint of sudden pain 
at certain points of the extremes of range of motion of the 
shoulders.  There was 5/5 strength of the muscles acting on 
both upper extremities.  The diagnoses were cervical spine 
stenosis with radiculitis and old recurrent dislocation of 
the left shoulder with a limited range of motion.  The 
examiner concluded that due to the pain, the veteran's 
endurance was quite altered.  He was expected to have easy 
fatigability of the upper extremities despite the initial 
examination of the muscles which appeared to reveal fairly 
good strength.  

During VA examinations in February 2000, the veteran reported 
constant neck pain for which he used a soft collar.  Range of 
motion of the neck was no more than 15 degrees in any 
direction.  The examiner noted that there was active function 
in the upper extremities.  The examiner noted few objective 
neurological findings on examination, but stated that the 
veteran's subjective complaints of pain tended to limit his 
strength and mobility, but that any neurological involvement 
was not that severe.  

VA examination in September 2001 continued to show greatly 
reduced range of motion in the cervical spine.  Shoulder 
range of motion was similarly restricted due to spasm of 
musculature both at the neck and in the shoulder girdle 
regions.  The examiner commented that weakness, 
incoordination and fatigue were all the result of splitting 
due to pain.  

VA examination in March 2004 noted the veteran's complaints 
of neck and shoulder pain.  He indicated that he had 
performed no steady work since leaving the military.  In 
1979, he went to college and got a two-year degree in 
criminal justice or something similar to that but was unable 
to get a job due to his disabilities.  He stated that he had 
applied for a job with the Los Angeles Police Department, but 
they told him that he could not be hired because of his 
disabilities.

On physical examination, range of motion of the cervical 
spine was limited primarily secondary to pain and also as a 
result of the cervical fusion.  Forward flexion showed that 
the veteran was able to come within 1 1/2 or 2 inches of his 
chest with complaint of pain in the posterior cervical region 
extending into the upper back.  Lateral flexion left and 
right was limited to 10 degrees again accompanied by 
grimacing and complaint of pain primarily in the trapezius 
muscles.  Rotation to the right was approximately 30 degrees 
and 25 degrees to the left again limited by complaint of 
pain.  All motions on examination were also accompanied by 
grimacing.  The veteran was able to abduct his arms only 40 
degrees actively and resisted when attempt was made to 
passively abduct the arms.  Adduction was limited to 20 
degrees again due to the upper back and neck pain.  Internal 
and external rotation was severely limited due to limited 
ability to abduct.  The diagnoses included myofascial pain 
syndrome throughout the neck extending to the upper back and 
lumbar spine and status post cervical fusion with residual 
loss of range of motion.  In addressing DeLuca, the examiner 
stated that range of motion deficits had been demonstrated 
due to pain.  All motion was awkward and slowed although not 
uncoordinated.  Flare-ups, which occurred on multiple days of 
the week, led to the chronic level of disability the veteran 
currently suffered from.  The level of fatigability was quite 
high due to the deconditioning throughout the years.  

The veteran was afforded a VA neurological examination later 
in March 2004.  Examination of the neck revealed little or no 
spasm of the paraspinal muscles at rest.  However, there was 
a violent pain and jerking of the whole body during digital 
pressure in multiple areas of the paracervical muscles 
primarily at the level of C7 and T1 and more on the right 
paracervical muscles than the left.  Cervical range of motion 
was limited in all planes due to pain.  Muscle strength in 
the right upper extremity was 4/5.  Sensory examination 
showed vibratory sense was mildly reduced in the first and 
fifth fingers of both upper extremities.  Diagnoses included 
the following: (1) status post cervical spine flexion injury 
with probable myomalacia and residual of severe myofascial 
chronic pain syndrome, chronic cervical radiculopathy with 
severe limitation of motion; (2) cervical spondylosis and 
cervical spine stenosis with cervical cord compression, 
status post anterior fusion at C5-6; and (3) myofascial pain 
syndrome with severe limitation of bilateral shoulders.  The 
examiner indicated that the cervical spine disability caused 
impairment in the veteran performing activities of daily 
living with his right hand such as washing his hair, writing 
and using tools.  

In April 2004, the RO increased the disability rating for the 
cervical-dorsal spine disability to 60 percent.  

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of a cervical and 
dorsal spine injury with disc herniation, currently evaluated 
as 60 percent disabling.  

Specific rating criteria

The veteran's cervical-dorsal spine disability is evaluated 
as 60 percent disabling under the diagnostic codes for 
intervertebral disc syndrome (Diagnostic Codes 5293 and 
5243).  During the pendency of the veteran's appeal the 
regulations pertaining to evaluation of disabilities of the 
spine have been amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2003); VAOPGCPREC. 3-2000 (April 10, 2000); see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on other 
grounds by 251 F.3d 166 (Fed. Cir. 1999).

The RO provided the veteran with the new regulatory criteria 
in the April 2004 SSOC.  Thereafter, the veteran submitted 
additional argument in support of his claim.  Both the former 
and present regulations have thus been addressed at the RO 
level.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board will discuss all versions of the rating criteria 
below.

(i) The former schedular criteria 

Prior to the recent amendments to the rating criteria, the 
highest available rating under Diagnostic Code 5293 was 60 
percent, indicative of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  A higher evaluation under the schedular provisions 
for evaluating spine disabilities was not possible absent 
fracture of the vertebra or complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5286 (2001).

Effective September 23, 2002, these regulations were amended.  
A 60 percent disability rating remained the highest available 
rating under Diagnostic Code 5293 and was warranted when 
there were incapacitating episodes having a total duration of 
at least six weeks during the previous 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.  
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

(ii) The new schedular criteria 

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent rating for unfavorable ankylosis 
of the entire thoracolumbar spine and a 100 percent rating 
for unfavorable ankylosis of the entire spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  The 
incapacitating episode rating scheme set forth in Diagnostic 
Code 5243 provides for no higher than a 60 percent rating and 
is nearly the same as that utilized in the 2002 changes.

Analysis

Assignment of diagnostic code

The veteran's service-connected cervical-dorsal disability is 
currently rated under  former Diagnostic Code 5293 and 
current Diagnostic Code 5243, both discussed above. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the most appropriate diagnostic code is that 
pertaining to intervertebral disc syndrome (Diagnostic Code 
5293 under the old criteria and Diagnostic Code 5243 under 
the new).  The Board bases its conclusion on the veteran's 
well-documented neurological symptomatology, which is 
consistent with the rating criteria found in the diagnostic 
code for intervertebral disc syndrome.  There is no medical 
evidence of such pathology as vertebral fracture, spinal cord 
involvement or ankylosis which would allow for the 
consideration of other diagnostic codes.  The veteran has not 
suggested the application of another diagnostic code.

Schedular rating

(i.)  The former schedular criteria

The veteran currently has the maximum disability rating 
available under Diagnostic Code 5293.  The Board notes that 
receipt of the maximum schedular rating of 60 percent for 
such disability reflects the severity of the veteran's 
cervical-dorsal spine symptomatology.  A higher disability 
rating is available only under Diagnostic Codes 5285 and 
5286.  In this case, however, a careful review of the medical 
evidence, described in detail above, indicates that there is 
no evidence of vertebral fracture, spinal cord involvement or 
spinal ankylosis which would warrant rating the veteran's 
disability under either Diagnostic Code 5285 or 5286.  The 
veteran's chief complaint was muscular pain. 


(ii)  The current schedular criteria

The currently assigned 60 percent rating is also the maximum 
disability rating for intervertebral disc syndrome under the 
new rating criteria.  A 100 percent disability rating 
requires unfavorable ankylosis of the entire spine.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Although VA examinations 
have continuously revealed severely decreased range of motion 
of the neck, the medical evidence of record fails to 
demonstrate the presence of any ankylosis, favorable or 
unfavorable.  VA examination in March 2004 showed that the 
veteran was able to forward flex his neck to within 1 1/2 
inches of his chest.  As the veteran is able to move his neck 
that joint, by definition, is not immobile.  Therefore, 
ankylosis is not shown.  

Under these circumstances, no basis exists under either the 
old or new criteria for the assignment of a schedular rating 
in excess of 60 percent for cervical-dorsal spine disability.  

DeLuca considerations

The Board notes that where, as here, "the appellant is 
already receiving the maximum disability rating" for 
limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

The matter of the veteran's entitlement to an extraschedular 
rating will be addressed below. 

2.  Entitlement to an increased disability rating for 
service-connected radiculopathy of the right (major) shoulder 
with reduced range of motion, currently evaluated as 40 
percent disabling.  

Specific rating criteria 

The evidence of record reflects that the veteran is right-
handed.  Therefore, his right shoulder is considered his 
major extremity.  See 38 C.F.R. § 4.69 (2002).

Under Diagnostic Code 8510, mild incomplete paralysis of the 
upper radicular group warrants a 20 percent rating if 
effecting the major extremity.  Moderate incomplete paralysis 
of the upper radicular group warrants a 40 percent rating if 
effecting the major extremity.  Severe incomplete paralysis 
of the major extremity warrants a 50 percent rating.  A 
maximum 70 percent rating is assigned for complete paralysis 
of the major extremity, with all shoulder and elbow movements 
lost or severely affected, hand and wrist movements not 
affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124(a) (2003).

Analysis

Assignment of diagnostic code

The RO has assigned a 40 percent disability evaluation to the 
veteran's right shoulder disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8510, paralysis of the upper radicular group, 
affecting shoulder and elbow movements.

The Board finds that Diagnostic Code 8510 deals specifically 
with neurological impairment in the shoulder, which is the 
precise disability here on appeal.  The veteran has not 
suggested that another diagnostic code would be more 
appropriate than 8510; and after a thorough review, the Board 
can not identify a more appropriate diagnostic code.  In this 
regard, the Board notes that the veteran sustained no trauma 
or injury to the right shoulder.  A review of the record 
reveals that service connection was granted based 
predominantly on radicular symptoms in the shoulder caused by 
the service-connected cervical-dorsal disability.  
Accordingly, the veteran's right shoulder disability will be 
evaluated under Diagnostic Code 8510.

Schedular criteria

In the present case, the medical evidence consistently 
demonstrates that the veteran has little use of his right 
arm.  Specifically, the October 1990 VA examination reveals 
that the veteran experiences severe flexion deficits in the 
right shoulder as a result of gross cervical radiculopathy.  
Additional VA and private examinations conducted since that 
time, most recently in March 2004, confirm that the veteran 
continues to have severely limited motion of the right 
shoulder.  Markedly decreased sensation over the entire right 
upper extremity was shown on VA examinations in September 
1991 and June 1993.  The September 2001 VA examiner reported 
that the veteran has weakness, incoordination and fatigue in 
the shoulder as a result of pain.  This confirms that the 
veteran has functional loss of use of this extremity due to 
severe shoulder pain. The March 2004 VA neurological examiner 
indicates that the veteran is restricted in performing 
activities of daily living with his right hand such as 
washing his hair, writing and using tools.  

Upon consideration of the foregoing, the Board finds that 
these symptoms more nearly approximate complete paralysis of 
the upper radicular group, where all shoulder and elbow 
movements are severely affected.  38 C.F.R. § 4.124a, 
Diagnostic Code 8510.  Accordingly, an increased evaluation, 
to 70 percent , the maximum schedular rating permitted under 
Diagnostic Code 8510, is warranted for the veteran's 
radiculopathy of the right (major) shoulder with reduced 
range of motion.
DeLuca considerations

Since the veteran is now receiving the maximum disability 
rating under Diagnostic Code 8510, consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) is not 
required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In November 1990, service connection was granted for the 
right shoulder disability, evaluated as 20 percent disabling, 
effective November 13, 1989.  [A September 1995 Board 
decision changed the effective date for the grant of service 
connection to October 9, 1989.]  In October 1991, the 
disability rating for the right shoulder disability was 
increased to 40 percent from August 9, 1991.  

After reviewing the medical records, described above, the 
Board believes that the 70 percent rating should be made 
effective from October 9, 1989, the original date of service 
connection.  A longitudinal review of the evidence shows that 
the veteran reported arm numbness on VA examination in April 
1990 when clinical evaluation revealed decreased range of 
motion in the right shoulder.  The extent of the disability 
was confirmed by subsequent VA examination in October 1990 
which revealed moderate to severe flexion deficits in the 
shoulder due to extensive cervical radiculopathy.  The 
veteran experienced worsening numbness and weakness of the 
right arm in 1991 which led to him having cervical spine 
surgery in August 1991.  Severe limitation of motion in the 
right arm along with decreased sensation, weakness, 
incoordination and fatigue in the right shoulder continues to 
be shown.  Resolving doubt in the veteran's favor, the Board 
finds it reasonable to conclude that the symptomatology 
associated with the veteran's service-connected right 
shoulder disability more nearly approximated that of a 70 
percent rating under Diagnostic Code 8510 from October 9, 
1989.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 70 percent rating is warranted for 
radiculopathy of the right (major) shoulder with reduced 
range of motion from October 9, 1989.  The benefit sought on 
appeal is granted to that extent.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a left (minor) shoulder 
injury, currently evaluated as 30 percent disabling.  

Specific rating criteria

Diagnostic Code 5201 provides a maximum 30 percent rating for 
limitation of motion of the minor arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2003).

Analysis

Assignment of diagnostic code

The RO has assigned a 30 percent disability evaluation to the 
veteran's left shoulder disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 5201, limitation of motion of the arm.

The Board has determined that Diagnostic Code 5201 is the 
most appropriate diagnostic code for evaluating the veteran's 
left shoulder disability because of the limitation of motion 
in the shoulder.  The veteran has not suggested that another 
diagnostic code would be more appropriate than 5201; after a 
thorough review, the Board can not identify a more 
appropriate diagnostic code.  The remaining shoulder codes 
under which the veteran could potentially receive a higher 
rating involve ankylosis of the joint (Diagnostic Code 5200) 
and impairment of the humerus (Diagnostic Code 5202), neither 
of which has been clinically identified by any examining 
physician.

Schedular criteria

In this case, the current 30 percent rating is the maximum 
available under Diagnostic Code 5201.  As noted above, the 
medical evidence demonstrates that the left shoulder 
disability is not manifested by ankylosis of the joint or 
impairment of the humerus.  The evidence shows that while the 
veteran definitely experiences pain and limitations on the 
use of his left upper extremity he can still move the 
shoulder through a limited range of motion.  In addition, no 
evidence of impairment of the humerus has been shown.  
Therefore, the requirements for an increased rating for the 
left shoulder disability have not been met.  

DeLuca considerations

As with the other issues discussed above, since the veteran 
is already receiving the maximum disability rating, 
consideration of the provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not required.  See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.



4.  Entitlement to extraschedular disability ratings pursuant 
to 38 C.F.R. § 3.321(b).

As discussed elsewhere in this decision, part of the Court's 
remand of this case in January 1998 involved the matter of 
extraschedular ratings for the three service-connected 
disabilities here under consideration.  This will be 
addressed immediately below.

Extraschedular criteria

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
(1) marked interference with employment or (2) frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§3.321(b)(1) (2003); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Factual Background

The medical records pertaining to the three disabilities in 
question has been discussed above.

The Board, in a September 1995 decision, awarded the veteran 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU), as well as 
special monthly compensation (SMC) based upon the need for 
the aid and attendance of another person.    



Analysis

Cervical-dorsal spine disability 

As discussed above, the veteran is receiving the maximum 
schedular evaluation under the diagnostic code for 
intervertebral disc syndrome.  The question before the Board 
now is whether the cervical-dorsal disability presents such 
an exceptional or unusual factors which would render 
application of the rating schedule impractical.  

With respect to marked interference with employment, there is 
no question that the veteran's cervical-dorsal condition 
adversely impacts his ability to perform in an employment 
situation.  The TDIU award was based, in part, on the fact 
that the cervical-dorsal spine disability seemed to be 
preclusive of any employment functions.  Thus, although the 
evidence of record indicates interference with employment due 
to service-connected cervical-dorsal disability, this is 
already recognized in the assignment of the maximum 
disability rating, 60 percent, for the cervical-dorsal spine 
disability.  Occupational impairment is specifically 
contemplated in the rating currently assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
veteran has provided no cogent argument as to why still more 
disability should be assigned, and the Board cannot conceive 
of why an extraschedular rating need be contemplated under 
the circumstances here presented.  

With respect to frequent hospitalization, the record shows 
that the veteran was hospitalized in 1991 in conjunction with 
the cervical spine diskectomies.  Thereafter, while 
reflecting continuous treatment for the cervical-dorsal 
disability, the record does not show further hospitalization.  
Based on what appears to a single hospitalization in a 13 
year period, the Board finds that the veteran's record of a 
single hospital visit for treatment of his cervical-dorsal 
disability does not constitute frequent periods of 
hospitalization.

The Board has been unable to identify any factors which may 
be considered to be exceptional or unusual, and neither has 
the veteran.  As noted above, while severely limited, the 
veteran still has movement in his neck.  In addition, the 
record shows nonservice-connected disabilities (i.e., low 
back disability, right knee disability, bilateral pes planus 
and congenital scoliosis) are responsible for the veteran's 
confinement to a wheelchair and concurrent inability to move.  
See the anti-pyramiding regulation, 38 C.F.R. § 4.14 (2003) 
[the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided].  In any event, as 
noted above, the veteran is receiving SMC based on the need 
for aid and attendance.  

The Board therefore has determined that referral of this 
issue for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Right shoulder disability 

The Board reiterates that 70 percent is the maximum rating 
allowable under Diagnostic Code 8510.  As with the cervical-
dorsal disability, the record does not show that the veteran 
has required frequent hospitalizations for his disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  
Occupational impairment is specifically contemplated in the 
70 percent rating assigned above.  See 38 C.F.R. §§ 3.321(a), 
4.1; see also Van Hoose v. Brown, supra.  In addition, there 
is no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned, and the veteran has 
pointed to none.  The Board therefore has determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Left shoulder disability 

The Board reiterates that 30 percent is the maximum rating 
allowable under Diagnostic Code 5201.  The record does not 
show that the veteran has required frequent hospitalizations 
for his left shoulder disability.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  Occupational impairment is 
specifically contemplated in the 30 percent rating currently 
assigned.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose 
v. Brown, supra.  In addition, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  The veteran has not provided cogent 
argument as to why still more disability should be assigned.  
The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased rating for residuals of a 
cervical and dorsal spine injury with disc herniation is 
denied.  

Entitlement to a 70 percent rating for radiculopathy of the 
right (major) shoulder with reduced range of motion from 
October 9, 1989 is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  

Entitlement to an increased disability rating residuals of a 
left (minor) shoulder injury is denied.




	(CONTINUED ON NEXT PAGE)

 

Entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) (2003) is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



